Exhibit 10.1
 

 
LOAN NUMBER
ACCT. NUMBER
NOTE DATE
CREDIT LIMIT
MATURITY DATE
PRIOR
         
OBLIGATION
CL522040275-1
 
01/02/08
$5,000,000.00
09/01/10
INFORMATION
         

 

 
LOAN NUMBER
ACCT. NUMBER
MODIFICATION DATE
CREDIT LIMIT
           
CL1004027501
 
08/26/10
$5,000,000.00
AMENDED
       
OBLIGATION
MATURITY DATE
INDEX (w/margin)
INTEREST RATE
INITIALS
INFORMATION
         
09/30/11
Wall Street Journal Prime plus 0.500%
5.0%
             
Creditor Use Only



 
DEBT MODIFICATION AGREEMENT

--------------------------------------------------------------------------------

 
DATE AND PARTIES.  The date of this Debt Modification Agreement (Modification)
is August 26, 2010.  The parties and their addresses are:
 
LENDER:
CARDINAL BANK
8270 Greensboro Drive
Suite 500
McLean, VA  22102
Telephone:  (703) 584-3430
 
BORROWER:
WIDEPOINT CORPORATION
a Delaware Corporation
One Lincoln Centre
18W140 Butterfield Road, Suite 1100
Oakbrook Terrace, IL 60181
 
WIDEPOINT IL, INC.
an Illinois Corporation
One Lincoln Centre
18W140 Butterfield Road, Suite 1100
Oakbrook Terrace, IL 60181
 
WP NBIL, INC.
an Illinois Corporation
One Lincoln Centre
18W140 Butterfield Road, Suite 1100
Oakbrook Terrace, IL 60181
 
CHESAPEAKE GOVERNMENT TECHNOLOGIES, INC.
a Delaware Corporation
One Lincoln Centre
18W140 Butterfield Road, Suite 1100
Oakbrook Terrace, IL 60181
 
OPERATIONAL RESEARCH CONSULTANTS, INC.
a Virginia Corporation
11250 Waples Mills, South Tower
Suite 250
Fairfax, VA 22030
 
 
 

--------------------------------------------------------------------------------

 
 
ISYS, LLC
a Virginia Limited Liability Company
One Lincoln Center
18W140 Butterfield Road, Suite 1100
Oakbrook Terrace, IL 60181
 
ADVANCED RESPONSE CONCEPTS CORPORATION
a Delaware Corporation
One Lincoln Centre
18W140 Butterfield Road, Suite 1100
Oakbrook Terrace, IL 60181
 
PROTEXX ACQUISTION CORPORATION
a Delaware Corporation
One Lincoln Centre
18W140 Butterfield Road, Suite 1100
Oakbrook Terrace, IL 60181
 
1. DEFINITIONS.  In this Modification, these terms have the following meanings:
 
A. Pronouns.  The pronouns "I," "me," and "my" refer to each Borrower signing
this Modification, individually and together with their heirs, executors,
administrators, successors, and assigns.  "You" and "your" refer to the Lender,
with its participants or syndicators, successors and assigns, or any person or
entity that acquires an interest in the Modification or the Prior Obligation.
 
B. Amended Obligation.  Amended Obligation is the resulting agreement that is
created when the Modification amends the Prior Obligation.  It is described
above in the AMENDED OBLIGATION INFORMATION section.
 
C. Credit Limit.  Credit Limit means the maximum amount of principal you will
permit me to owe you under this Line of Credit, at any one time.  My Credit
Limit is stated at the top of this Modification.
 
D. Loan.  Loan refers to this transaction generally.  It includes the
obligations and duties arising from the terms of all documents prepared or
submitted in association with the Prior Obligation and this modification, such
as applications, security agreements, disclosures, notes, agreements, and this
Modification.
 
E. Modification.  Modification refers to this Debt Modification Agreement.
 
F. Prior Obligation.  Prior Obligation refers to my existing agreement described
above in the PRIOR OBLIGATION INFORMATION section, and any previous extensions,
renewals, modifications or substitutions of it.
 
2. BACKGROUND.  You and I have previously entered into a Prior Obligation.  As
of the date of this Modification, the outstanding, unpaid balance of the Prior
Obligation is $0.00.  Conditions have changed since the execution of the Prior
Obligation instruments.  In response, and for value received, you and I agree to
modify the terms of the Prior Obligation, as provided for in this Modification.
 
3. TERMS.  The Prior Obligation is modified as follows:
 
A. Interest.  Our agreement for the payment of interest is modified to read:
 
(1) INTEREST.  Interest will accrue on the unpaid Principal balance of the Loan
at the rate of 5.0 percent (Interest Rate) until August 27, 2010, after which
time it may change as described in the Variable Rate subsection.
 
(a) Maximum Interest Amount.  Any amount assessed or collected as interest under
the terms of the Loan will be limited to the maximum lawful amount of interest
allowed by state or federal law, whichever is greater.  Amounts collected in
excess of the maximum lawful amount will be applied first to the unpaid
Principal balance.  Any remainder will be refunded to me.
 
(b) Statutory Authority.  Rate statute for Virginia is not provided yet.
 
(c) Accrual.  Interest accrues using an Actual/360 days counting method.
 
(d) Variable Rate.  The Interest Rate may change during the term of this
transaction.
 
(1) Index.  Beginning with the first Change Date, the Interest Rate will be
based on the following index:  the base rate on corporate loans posted by at
least 70% of the 10 largest U.S. banks known as the Wall Street Journal U.S.
Prime Rate.
 
The Current Index is the most recent index figure available on each Change
Date.  You do not guaranty by selecting this Index, or the margin, that the
Interest Rate on the Loan will be the same rate you charge on any other loans or
class of loans you make to me or other borrowers.  If this Index is no longer
available, you will substitute a similar index.  You will give me notice of your
choice.
 
(2) Change Date.  Each date on which the Interest Rate may change is called a
Change Date.  The Interest Rate may change August 27, 2010 and daily thereafter.
 
 
 

--------------------------------------------------------------------------------

 
 
(3) Calculation Of Change.  On each Change Date you will calculate the Interest
Rate, which will be the Current Index plus 0.500 percent.  The result of this
calculation will be rounded to the nearest .001 percent.  Subject to any
limitations, this will be the Interest Rate until the next Change Date.  The new
Interest Rate will become effective on each Change Date.  The Interest Rate and
other charges on the Loan will never exceed the highest rate or charge allowed
by law for the Loan.
 
(4) Limitations.  The Interest Rate changes are subject to the following
limitations:
 
Lifetime.  The Interest Rate will never be less than 5.000 percent.
 
(5) Effect Of Variable Rate.  A change in the Interest Rate will have the
following effect on the payments:  The amount of scheduled payments will change.
 
B. Maturity and Payments.  The maturity and payment provisions are modified to
read:
 
(1) PAYMENT.  I agree to pay all accrued interest on the balance outstanding
from time to time in regular payments beginning September 1, 2010, then on the
same day of each month thereafter.  Any payment scheduled for a date falling
beyond the last day of the month, will be due on the last day.  A final payment
of the entire unpaid outstanding balance of Principal and interest will be due
September 30, 2011.
 
Payments will be rounded to the nearest $.01.  With the final payment I also
agree to pay any additional fees or charges owing and the amount of any advances
you have made to others on my behalf.  Payments scheduled to be paid on the
29th, 30th or 31st day of a month that contains no such day will, instead, be
made on the last day of such month.
 
(2) Maturity.  The maturity provision is modified to read:
 
(a) Maturity Date.  Consistent with our existing periodic payment arrangement,
except any scheduled, final payment, I agree that the entire outstanding balance
of Principal and accrued interest is due on, or before, September 30, 2011.
 
C. Fees and Charges.  As additional consideration for your consent to enter into
this Modification, I agree to pay, or have paid these additional fees and
charges:
 
(1) Nonrefundable Fees and Charges.  The following fees are earned when
collected and will not be refunded if I prepay the Loan before the scheduled
maturity date.


Commitment.  A(n) Commitment fee of $10,000.00 payable from separate funds on or
before today's date.
 
(2) Stop Payment Fee.  A(n) Stop Payment Fee equal to $30.00.
 
(3) Late Charge.  If a payment is more than 10 days late, I will be charged
5.000 percent of the Unpaid Portion of Payment.   I will pay this late charge
promptly but only once for each late payment.
 
(4) Returned Check Charge.  I agree to pay a fee not to exceed $32.00 for each
check, negotiable order of withdrawal or draft I issue in connection with the
Loan that is returned because it has been dishonored.
 
4. CONTINUATION OF TERMS.  Except as specifically amended by this Modification,
all of the terms of the Prior Obligation shall remain in full force and effect.
 
5. WAIVER.  I waive all claims, defenses, setoffs, or counterclaims relating to
the Prior Obligation, or any document securing the Prior Obligation, that I may
have.  Any party to the Prior Obligation that does not sign this Modification,
shall remain liable under the terms of the Prior Obligation unless released in
writing by you.
 
6. REASON(S) FOR MODIFICATION.  Modification of the maturity date as described
herein.
 
7. ADDITIONAL TERMS.  PRIOR OBLIGATION. This agreement is a modification of
certain terms and conditions of the indebtedness evidenced by a Promissory Note
from Borrower to Lender dated August 16, 2007 in the principal amount of
$2,000,000.00, as modified under the following agreements between Borrower and
Lender: a Promissory Note dated January 2, 2008 in the amount of $5,000,000, a
Debt Modification Agreement dated March 17, 2009 in the amount of $5,000,000.00,
and a Debt Modification Agreement dated May 25, 2010 in the amount of
$5,000,000.00.
 
LOAN AGREEMENT. This agreement is subject to that certain Commercial Loan
Agreement between Borrower and Lender dated August 26, 2010, all terms and
conditions of which, notwithstanding anything herein to the contrary, are
incorporated and made a part herein.
 
COLLATERAL. In addition to any other collateral that may be pledged, either now
or in the future, the indebtedness evidenced by this agreement is secured by all
rights, title, and security interest granted under that certain Security
Agreement from Borrower to Lender dated August 16, 2007.
 
 
 

--------------------------------------------------------------------------------

 
 
8. SIGNATURES.  By signing under seal, I agree to the terms contained in this
Modification.  I also acknowledge receipt of a copy of this Modification.
 

BORROWER:                         WidePoint Corporation                        
              By
/s/ James T. McCubbin
(Seal)
 
 
     
James T. McCubbin, Vice President
   
 
     
 
   
 
                  Widepoint IL, Inc.                                       By
/s/ James T. McCubbin
(Seal)
         
James T. McCubbin, Vice President
                                      WP NBIL, Inc.                            
          By
/s/ James T. McCubbin
(Seal)
         
James T. McCubbin, Vice President
                                      Chesapeake Government Technologies, Inc.  
                                    By
/s/ James T. McCubbin
(Seal)
         
James T. McCubbin, Vice President
                                      Operational Research Consultants, Inc.    
                                  By
/s/ James T. McCubbin
(Seal)
         
James T. McCubbin, Vice President
                                      iSYS, LLC                                
      By
/s/ James T. McCubbin
(Seal)
         
James T. McCubbin, Vice President
                                      Advanced Response Concepts Corporation    
                                  By
/s/ James T. McCubbin
(Seal)
         
James T. McCubbin, Vice President
                                      Protexx Acquistion Corporation            
                          By
/s/ James T. McCubbin
(Seal)
         
James T. McCubbin, Vice President
       

 
 
 

--------------------------------------------------------------------------------

 